
	
		II
		112th CONGRESS
		2d Session
		S. 3054
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Mr. Durbin (for himself,
			 Mr. Boozman, Mrs. Gillibrand, Mr.
			 Grassley, Mr. Harkin,
			 Mr. Kirk, Mr.
			 Pryor, and Mr. Schumer)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide strategic workload to Army arsenals in their
		  function as a critical component of the organic defense industrial base.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Army Arsenal Strategic Workload
			 Enhancement Act of 2012.
		2.Department of
			 Defense use of arsenals
			(a)In
			 generalChapter 143 of title 10, United States Code, is amended
			 by adding at the end the following new section:
				
					2425.Department of
				Defense use of arsenals
						(a)In
				generalThe Secretary of Defense shall develop and promulgate
				measurable and enforceable guidelines for the Department of Defense, defense
				agencies, and the military services to have supplies, components, end items,
				parts, assemblies, and sub-assemblies made in factories or arsenals owned by
				the United States, to the extent those factories or arsenals can make those
				supplies, components, end items, parts, assemblies, and sub-assemblies on an
				economical basis while preserving the ability to provide an effective and
				timely response to mobilizations, national defense contingency situations, and
				other emergency requirements.
						(b)Determination
				of economical basisFor purposes of determining whether supplies,
				components, end items, parts, assemblies, and sub-assemblies can be made on an
				economical basis under subsection (a), the Secretary of Defense
				shall analyze the direct costs associated with the manufacture of such
				supplies, components, end items, parts, assemblies, and sub-assemblies. If an
				analysis is not performed, the Secretary of Defense or the relevant defense
				agency or military service shall promptly report to the congressional defense
				committees the justification for not performing an
				analysis.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						2425. Department of Defense use of
				arsenals.
					
					.
			3.Assignment of
			 workload at Army factories and arsenals
			(a)In
			 generalSection 4532 of title 10, United States Code, is amended
			 to read as follows:
				
					4532.Assignment of
				workload at Army factories and arsenals
						(a)Assignment of
				workload(1)The Secretary of the
				Army shall assign Government-owned and Government-operated Department of the
				Army factories and arsenals sufficient workload to ensure cost efficiency and
				technical competence in peacetime, while preserving the ability to provide an
				effective and timely response to mobilizations, national defense contingency
				situations, and other emergency requirements.
							(2)At a minimum, workload may be derived
				from manufacturing of supplies, components, parts, systems, subsystems, and
				foreign military sales.
							(3)The Secretary of the Army shall
				develop and promulgate guidelines to make the arsenals available to the
				Department of Defense, defense agencies, and military services for procurement
				of supplies, components, parts, systems, and subsystems.
							(b)Waiver
				authority(1)The Secretary of the
				Army may waive the requirement under subsection (a)(1) if such a waiver is
				necessary for the national defense.
							(2)A waiver under paragraph (1) shall
				not take effect until 30 days after the Secretary submits to the congressional
				defense committees a notification of the determination, together with the
				justification for the determination.
							(3)The authority to grant a waiver under
				paragraph (1) may not be delegated.
							(c)Annual arsenal
				reportIn 2013 and each year thereafter, not later than 60 days
				after the date on which the budget of the President for a fiscal year is
				submitted to Congress, the Secretary of Defense shall submit to Congress a
				report for the Army identifying, for the relevant fiscal year, each of the
				following:
							(1)The core arsenal
				manufacturing capability.
							(2)The workload
				required to cost-effectively support the arsenals and the manufacturing
				capability inherent in these installations.
							(3)The Secretary of
				the Army’s performance in maintaining the Department of the Army’s factories
				and arsenals with sufficient workload to ensure affordability and technical
				competence in peacetime.
							(4)The capital
				investments required to be made in order to ensure compliance and operational
				capacity.
							(d)Comptroller
				general reviewThe Comptroller General shall review each report
				required under subsection (c) for completeness and compliance and provide
				findings and recommendations to the congressional defense committees not later
				than 60 days after the report is submitted to
				Congress.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 433
			 of title 10, United States Code, is amended by striking the item relating to
			 section 4532 and inserting the following new item:
				
					
						4532. Assignment of workload at Army factories and
				arsenals.
					
					.
			(c)Initial
			 workload plan reportThe first report required under subsection
			 (c) of section 4532 of title 10, United States Code, as amended by subsection
			 (a), shall be submitted not later than 180 days after the date of the enactment
			 of this Act.
			
